COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                   §
                                                                   No. 08-21-00053-CV
                                                   §
                                                             AN ORIGINAL PROCEEDING
  IN RE: UPCURVE ENERGY                            §
  PARTNERS, LLC,                                                     IN MANDAMUS
                                                   §
              Relator.
                                                   §

                                                   §

                                        JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Mike Swanson, Judge of the 143rd District Court of Reeves County, Texas, and

concludes that Relator’s petition for writ of mandamus should be conditionally granted. We

therefore conditionally grant Relator’s petition for writ of mandamus and direct Respondent to

issue his rulings within thirty days from the date of this opinion, in accordance with the opinion of

this Court.

       IT IS SO ORDERED THIS 29TH DAY OF JUNE, 2021.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.